986 F.2d 1423
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale WESTBROOK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1525.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1993.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Dale Westbrook, appeals the district court's grant of summary judgment to the Secretary of Health and Human Services.   The order appealed from had the effect of affirming the denial of Westbrook's claim for social security disability benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to the Secretary.


3
As the reasons why the decision to deny disability benefits is supported by substantial evidence have been articulated in the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out in the Report and Recommendation of the magistrate judge dated March 2, 1992.